Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                       Detailed Action

Claim 2 has been cancelled.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (2018/0350063 in view of  Suzuki et al. AU2021202

     With respect to claim 1, Nakano teaches a training apparatus for training a machine learning model used to identify an object (para. 25, lines 1-2) represented in an image, the training image comprising: a 3D acquisition section, via receiving section 110, to acquire 3D data, see para. 25, lines 1-2 to complete a 3 D object; training data 

     What is not taught by Nakano is  associated depth information  which is part of  the training data set wherein the sets represent different respective viewpoints.

     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.

     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D 

    With respect to claim 3, Nakano teaches the training circuit 170 to train a machine model by inputting recognition target data (see para. 29) comprising a plurality of training data sets, including the multi-dimensional data taken by the 3D acquisition unit 110; and training data generating circuit 120 which operates to generate a plurality of 3D data sets. 

     With respect to claim 4, Nakano teaches a training section 170 for training a learning model. Nakano teaches  training data generation circuit 120 for generating a plurality of recognition target data  comprising a plurality of data sets, see para. 29, lines 1-3 from a 3 D shape object, each training set comprising multiple orientations, see paras. 27 and 29. Nakano teaches wherein the training section 170 generates a plurality of training sets. 
     What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual 

Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.

     With respect to claim 5, Nakano teaches  a recognition apparatus for identifying objects. Nakano teaches a machine learning module via the neural network described at para. 29, lines 1-3. Nakano teaches  an identification section 150 for identifying an object represented  in the image by the machine learning module (neural network). The machine learning module has been trained  through training section 170 by acquiring 3D image information, via receiving section 110, to acquire 3D data, see para. 25, lines 1-2. Nakano further teaches generation circuit 120 for generating a plurality of data sets, see para. 29, lines 1-3 from a 3 D shape object, each training set comprising multiple orientations, see paras. 27 and 29. Nakano teaches a training section 170 for training a learning model. 


What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.

     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.

    With respect to claim 6, Nakano teaches a process, illustrated by  figure 3 for identifying an object in an image, the training method comprising:  the process of 
   What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.

     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D 

    With respect to claim 7,  Nakano teaches a recognition method, illustrated by figure 2, for identifying an object, the method comprising: input recognition target data, see step S150 which is input to a machine learning model (see para. 29); Step 180 for identifying the object representing the basis of an output from   the learning model in response to target data.  The learning model is trained to at S110 to acquire a 3D data presenting the shape of an object. Nakano teaches generating a plurality of data sets from the complete virtual 3D shape of the object, representing multi-dimensional views as part of the object (see para. 29, lines 1-3) and training circuit 170 for training the machine model to identify the object using the plural data sets. 

     What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.



     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.

    With respect to claim 8, Nakano teaches a non-transitory computer readable medium RAM 800-14 for storing programs to be run on a  CPU 800-12 of a computer 800 for identifying an object through a computer process for training a machine learning model (see para. 29, lines 1-3) comprising: acquiring 3D data,   via receiving section 110, to acquire 3D data, see para. 25, lines 1-2 to complete a 3 D object.  Nakano teaches generating a plurality of training data sets from a 3D object which was acquired. Nakano teaches generating  multidimensional   training data generation circuit 120 for generating a plurality of data sets, see para. 29, lines 1-3 from a 3 D shape object, each training set comprising multiple orientations, see paras. 27 and 29. Nakano teaches a training section 170 for training a learning model. 
   What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the 

     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.

      With respect to claim 9, Nakano teaches, a non-transitory computer readable medium RAM 800-14 for storing programs to be run on a  CPU 800-12 of a computer 800 for identifying an object through a computer process for training a machine learning model (see para. 29, lines 1-3) comprising: input recognition target data, see step S150 which is input to a machine learning model (see para. 29); Step 180 for identifying the object representing the basis of an output from   the learning model in response to target data.  The learning model is trained to at S110 to acquire a 3D data presenting the shape of an object. Nakano teaches generating a plurality of data sets from the 

     What Nakano does not teach is that the training sets include depth information.
     Suzuki  teaches several video cameras trained on the 3D objects and a computer that calculates the depth information of an object. The server broadcasts each camera view and depth information for each view. A computer receives the nearest camera views to the requested perspective and depth information of each of the views for the interpolation and renders the selected view. The invention also applies to virtual viewpoints where a virtual three-dimensional model image is stored on a network server. The server uses virtual cameras that obtain a rendered image and depth information for a particular viewpoint and sends the rendered image and the depth information to a user.
     Since Nakano and Suzuki and directed toward generating training set data, the purpose of using depth information as part of the training set data for each viewpoint of a virtual space observing different perspectives of the object, would have been recognized by Nakano as set forth by Suzuki.

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakano, to include the 3D information along with depth information as part of the data sets  used for  the training operation which is  set forth by Suzuki  by Nakano.
     

                                           Examiner’s Remarks
      Applicant’s remarks have been considered and are persuasive to overcome the rejection of claims in view of Konolige. The amendment to the claims substantiated  a new rejection in view of Nakano.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEROME GRANT II/Primary Examiner, Art Unit 2664